           Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 1 of 66




                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                         )
ROBERT ISAACS Derivatively on Behalf     )
of CABOT OIL & GAS CORPORATION, )
                                         )
                      Plaintiff,         )
v.                                       )
                                         )
ROBERT KELLEY, RHYS J. BEST, W.          ) Case No.:
MATT RALLS, DOROTHY M. ABLES,            )
ROBERT S. BOSWELL, AMANDA M.             ) VERIFIED STOCKHOLDER
BROCK, MARCUS A. WATTS, PETER B. ) DERIVATIVE COMPLAINT
DELANEY, DAN O. DINGES, and SCOTT )
C. SCHROEDER,                            )
                                         )
             Individual Defendants,      )
-and-                                    )
                                         )
CABOT OIL & GAS CORPORATION, a           )
Delaware corporation,                    )
                                         )
                      Nominal Defendant. )
                                         )

       Plaintiff Robert Isaacs (“Plaintiff”), by his attorneys, submits this Verified Stockholder

Derivative Complaint for Violations of Securities Laws, Breach of Fiduciary Duty, Waste of

Corporate Assets, and Unjust Enrichment. Plaintiff alleges the following upon information and

belief, except as to the allegations specifically pertaining to Plaintiff which are based on personal

knowledge. This complaint is also based on the investigation of Plaintiff’s counsel, which

included, among other things, a review of public filings with the U.S. Securities and Exchange

Commission (“SEC”) and a review of news reports, press releases, and other publicly available

sources.
            Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 2 of 66




                        NATURE AND SUMMARY OF THE ACTION

       1.       This is a stockholder derivative action brought by Plaintiff on behalf of Nominal

Defendant Cabot Oil & Gas Corporation (“Cabot” or the “Company”) against members of its board

of directors (the “Board”) and members of upper management. The wrongdoing alleged herein has

caused substantial damage to Cabot’s reputation, goodwill, and standing in the business

community and has exposed Cabot to substantial potential liability for violations of federal

securities laws and the costs associated with defending itself. The violations of the law outlined

herein have damaged Cabot in the form of, among other things, millions of dollars in losses to the

Company’s market capitalization.

       2.       This action seeks to remedy wrongdoing committed by Cabot’s directors and

officers from October 23, 2015 through the present (the “Relevant Period”).

       3.       Cabot is an oil and gas company engaged in the exploration, development, and

production of natural gas properties in the United States. Cabot was incorporated in 1989 and is

headquartered in Houston, Texas.

       4.       Cabot’s primary focus is on the Marcellus Shale located in Susquehanna County,

Pennsylvania.

       5.       In the Company’s annual report filed on February 22, 2016 with the SEC on Form

10-K for the fiscal year ended December 31, 2015 (the “2015 10-K”), Cabot disclosed that it had

received a “proposed Consent Order and Agreement from the Pennsylvania Department of

Environmental Protection (PaDEP) relating to gas migration allegations in an area surrounding

several wells owned and operated by us in Susquehanna County, Pennsylvania.” Thereafter, in the

Company’s annual report filed on February 27, 2017 with the SEC on Form 10-K for the fiscal

year ended December 31, 2016 (the “2016 10-K”), the Company disclosed that it had “entered into

a Consent Order and Agreement with the PaDEP on December 30, 2016[.]” The Company agreed

                                                2
             Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 3 of 66




to pay a “civil monetary penalty in the amount of approximately $0.3 million and . . . additional

monitoring will be required to ensure the source of methane has been remediated.”

        6.       On July 26, 2019, Cabot filed its quarterly report with the SEC on Form 10-Q for

the quarterly period ended June 30, 2019 (the “2Q19 10-Q”), which disclosed that in June and

November of 2017, PaDEP had served the Company with additional notices of violation relating

to continued “gas migration allegations in an area surrounding several wells owned and operated

by [Cabot] in Susquehanna County, Pennsylvania.” The complaints were initially raised by

residents of the area concerning their drinking water in March and June 2017. Furthermore, the

Company had received two proposed consent orders and agreements from PaDEP, which exposed

the Company to a combined maximum civil monetary penalty of $570,000.

        7.       On this news, Cabot’s share price dropped $2.63 (over 12%) from closing at $21.79

per share on July 25, 2019, to close at $19.16 per share on July 26, 2019.

        8.       On March 3, 2020, the Attorney General of Pennsylvania, Josh Shapiro, stated “I

can confirm that my office has more than a dozen ongoing criminal investigations into fracking

and pipeline companies” and notified the media to “expect some will result in criminal charges in

the near future.”1

        9.       On June 15, 2020, Cabot was charged by the Pennsylvania Attorney General’s

office with 15 criminal counts, including eight felonies, following a two-year state grand jury

investigation into environmental crimes committed by shale gas companies across Pennsylvania.

        10.      On this news, Cabot’s share price dropped $0.67, or 3.3%, from closing at $20.07

per share on June 12, 2020 (Friday), to close at $19.40 per share on June 15, 2020 (Monday).

        11.      In breach of their fiduciary duties during the Relevant Period, the Individual


1
 https://www.post-gazette.com/news/crime-courts/2020/03/03/shale-gas-fracking-pipelines-industry-PA-attorney-
general-investigations/stories/202003030152?cid=search (Last visited on December 14, 2020).

                                                      3
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 4 of 66




Defendants made and/or caused the Company to make a series of materially false and/or

misleading statements and omissions regarding the Company’s business, operations, prospects and

legal compliance. Specifically, the Individual Defendants improperly failed to disclose that: (1)

Cabot’s environmental controls and procedures for gas wells in Susquehanna County,

Pennsylvania were insufficient, as they continuously received notices of violations; (2) this caused

Susquehanna’s water supplies to be polluted and endangered its citizens; (3) these environmental

liabilities exposed Cabot to increased governmental scrutiny; (4) the Company’s failure to fix the

faulty wells exposed itself to potential civil and/or criminal liabilities; (5) these failures to fix the

wells would clearly impact the Company’s reputation, the reputation of creating unsafe drinking

water for residents in Susquehanna; and (6) Cabot would be incapable of achieving its financial

projections. As a result of the foregoing, the Company’s public statements were materially false

and misleading at all relevant times.

        12.     The Individual Defendants breached their fiduciary duties in three parts: (1) they

failed to correct and/or caused the Company to fail to correct the false and misleading statements

and omissions of material fact; (2) they failed to maintain adequate internal environmental controls

and procedures to ensure the Company was complying with relevant environmental laws and

regulations; and (3) they caused the Company to repurchase its own stock at prices that were

artificially inflated due to the foregoing misrepresentations. According to the Company’s public

filings with the SEC during the Relevant Period, approximately 46 million shares of the

Company’s common stock were repurchased between May 2017 and June 2019 for over $1.1

billion. As the Company’s stock was artificially inflated during that time, the Company overpaid,

in respect of these repurchases, by approximately $200 million in total.




                                                   4
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 5 of 66




        13.     As detailed herein, and as alleged in the ongoing federal securities class action filed

in this District styled Delaware County Employees Retirement System v. Cabot Oil & Gas

Corporation, et al., Case No. 3:20-cv-01815-CCC, (the “Securities Class Action”), Cabot’s

officers and directors substantially damaged the Company by filing false and misleading

statements that omitted material adverse facts.

                                 JURISDICTION AND VENUE

        14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.

§78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and Section 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1) and raise a federal question pertaining to the

claims made in the Securities Class Actions based on violations of the Exchange Act. This Court

has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

        15.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have such jurisdiction. The Securities Class Action

is pending in this District.

        16.     This Court has personal jurisdiction nominal defendant Cabot, because it is a

corporation conducting business in this District. This Court has personal jurisdiction over each of

the Individual Defendants because he or she is an individual who has minimum contacts with this

District to justify the exercise of jurisdiction over them.

        17.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District

and the Individual Defendants various activities have had an effect in this District. Venue is proper

in this District because the Company and the Individual Defendants have conducted business in

this District and Individual Defendants’ actions have had an effect in this District.

                                                   5
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 6 of 66




                                        THE PARTIES

        Plaintiff

        18.    Plaintiff Robert Isaacs is and has continuously been a stockholder of Cabot during

the wrongdoing complained of herein.

        Nominal Defendant

        19.    Defendant Cabot is a Delaware corporation with its principal executive offices

located at 840 Gessner Road, Suite 1400, Houston, Texas 77024. Cabot’s shares trade on the New

York Stock Exchange (“NYSE”) under the ticker symbol “COG.”

        Individual Defendants

        20.    Defendant Robert Kelley (“Kelley”) has served as a director of the Company since

2003. He has been a member of the Audit Committee since at least 2015.

        21.    Defendant Rhys J. Best (“Best”) has been a Company director since 2008. He

served on the Audit Committee in 2015 and 2016.

        22.    Defendant W. Matt Ralls (“Ralls”) has served as a director of the Company since

2011. He served as the Chairman of the Safety and Environmental Affairs Committee in 2015 and

2016.

        23.    Defendant Dorothy M. Ables (“Ables”) has been a Company director since

December 2015. She is currently Chairwoman of the Audit Committee and has served as a member

of the Audit Committee since 2016.

        24.    Defendant Robert S. Boswell (“Boswell”) has served as a Company director since

December 2015. He continues to serve as a member of the Audit Committee since at least 2015.

        25.    Defendant Amanda M. Brock (“Brock”) has served as a Company director since

August 2017. She is currently a member of the Audit Committee since October 25, 2017. Brock

has also been a member of the Environment, Health & Safety Committee, formerly known as the

                                               6
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 7 of 66




Safety and Environmental Affairs Committee, since 2017.

       26.      Defendant Marcus A. Watts (“Watts”) has served as a director of the Company

since August 2017. He has been a member of the Environment, Health, and Safety Committee

since 2017.

       27.      Defendant Peter B. Delaney (“Delaney”) has served as a Company director since

August 2018. He has been a member of the Audit and Environment, Health and Safety Committees

since 2018.

       28.      Defendant Dan O. Dinges (“Dinges”) has been the Company’s Chief Executive

Officer (“CEO”) and Chairman of the Board since May 2002. Dinges is a named defendant in the

Securities Class Action. Dinges sold 66,610 shares at approximately $27.92 for proceeds of

$1,859,751.

       29.      Defendant Scott C. Schroeder (“Schroeder”) has served as the Company’s chief

financial officer (“CFO”) since February 2014. Schroeder is a named defendant in the Securities

Class Action.

       30.      Collectively, Individual Defendants Kelley, Best, Ralls, Ables, Boswell, Brock,

Watts, Delaney, Dinges, and Schroeder, are referred to herein as the “Individual Defendants.”

       31.      Collectively, Individual Defendants Kelley, Best, Ralls, Ables, Boswell, Brock,

Watts, Delaney, and Dinges, are referred to herein as “Director Defendants.”

       32.      Collectively, Individual Defendants Ables, Best, Boswell, Kelley, Brock, and

Delaney, are referred to herein as the “Audit Committee Defendants.” Collectively, Individual

Defendants Kelley, Ralls, Boswell, Brock, Watts, and Delaney are referred to herein as the “Safety

and Environmental Committee Defendants.”




                                                7
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 8 of 66




       33.     The Individual Defendants, because of their positions with Cabot, possessed the

power and authority to control the contents of Cabot’s reports to the SEC, press releases, and

presentations to securities analysts, money and portfolio managers, and institutional investors.

Each of the Individual Defendants was provided with copies of the Company’s reports and SEC

filings alleged herein to be misleading prior to or shortly after their issuance, and each had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information, each of the Individual Defendants knew

that the adverse facts specified herein had not been disclosed and were being concealed from the

public and that the positive representations being made were then materially false and/or

misleading.

                              SUBSTANTIVE ALLEGATIONS

       Background

       34.     Cabot is an oil and gas company engaged in the extraction of natural gas in the

United States. The Company is primarily focused on the resources provided by the Marcellus Shale

in Susquehanna County, Pennsylvania.

       35.     In recent years, the Company has received numerous notices of violations and civil

monetary penalties due to the contamination of well water used by Susquehanna residents.

       The Individual Defendants’ False and Misleading Statements

       October 23, 2015 10-Q

       36.     On October 23, 2015, the Company filed Form 10-Q with the SEC for the quarter

ended September 30, 2015 (the “3Q15 10-Q”). The 3Q15 10-Q downplayed Cabot’s potential

liabilities with respect to environmental matters and was signed by Defendants Dinges and

Schroeder.



                                                8
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 9 of 66




       37.       Appended as an Exhibit, the Sarbanes-Oxley Act of 2002 (“SOX”) certification

was signed by Defendants Dinges and Schroeder.

       38.       The 3Q15 stated, in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions individually or in the aggregate in excess of $100,000.

       39.       The 3Q15 materially downplayed the potential impacts of the Company’s liabilities

regarding its conduct with gas wells in Susquehanna County.

       40.       The above statements were materially misleading because they failed to disclose:

(i) Cabot’s environmental controls and procedures for gas wells in Susquehanna County,

Pennsylvania were insufficient; (ii) this caused Susquehanna’s water supplies to be polluted and

endangered its citizens; (iii) these environmental liabilities exposed Cabot to increased

governmental scrutiny; (iv) the Company’s failure to fix the faulty wells exposed itself to potential

civil and/or criminal liabilities; and (v) Cabot would be incapable of achieving its financial

projections.

       February 22, 2016 10-K

       41.       On February 22, 2016, the Company filed the 2015 10-K. The 2015 10-K was

signed by Defendants Dinges, Schroeder, Ables, Best, Boswell, Kelley, and Ralls.

       42.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       43.       The 2015 10-K stated, in part:

       Our operations are subject to extensive federal, state and local laws and regulations
       relating to the generation, storage, handling, emission, transportation and discharge
                                                  9
 Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 10 of 66




of materials into the environment. Permits are required for the operation of our
various facilities. These permits can be revoked, modified or renewed by issuing
authorities. Governmental authorities enforce compliance with their regulations
through fines, injunctions or both. Government regulations can increase the cost of
planning, designing, installing and operating, and can affect the timing of installing
and operating, oil and natural gas facilities. Although we believe that compliance
with environmental regulations will not have a material adverse effect on us, risks
of substantial costs and liabilities related to environmental compliance issues are
part of oil and natural gas production operations. No assurance can be given that
significant costs and liabilities will not be incurred. Also, it is possible that other
developments, such as stricter environmental laws and regulations, and claims for
damages to property or persons resulting from oil and natural gas production could
result in substantial costs and liabilities to us.

                                         ***

We believe that we substantially comply with the Clean Water Act and related
federal and state regulations.

                                         ***

Environmental Matters

On November 12, 2015, we received a proposed Consent Order and Agreement
from the Pennsylvania Department of Environmental Protection (PaDEP) relating
to gas migration allegations in an area surrounding several wells owned and
operated by us in Susquehanna County, Pennsylvania. The allegations relating to
these wells were initially raised by residents in the area in August 2011. We
received a Notice of Violation from the PaDEP in September 2011 for failure to
prevent the migration of gas into fresh groundwater sources in the area surrounding
these wells. Since then, we have been engaged with the PaDEP in investigating the
incident and have performed appropriate remediation efforts, including the
provision of alternative sources of drinking water to affected residents. We believe
the source of methane has been remediated and are working with the PaDEP
to reach agreement on the disposition of this matter. The proposed Consent
Order and Agreement is the culmination of this effort and, if finalized, would result
in the payment of a civil monetary penalty in an amount likely to exceed
$100,000, up to approximately $300,000. We will continue to work with the
PaDEP to finalize the Consent Order and Agreement and bring this matter to a
close.

From time to time we receive notices of violation from governmental and
regulatory authorities in areas in which we operate relating to alleged violations of
environmental statutes or the rules and regulations promulgated thereunder. While
we cannot predict with certainty whether these notices of violation will result in
fines and/or penalties, if fines and/or penalties are imposed, they may result in


                                          10
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 11 of 66




       monetary sanctions, individually or in the aggregate, in excess of $100,000.

(Emphasis added)

       44.       The 2015 10-K flaunted Cabot’s environmental and safety regulation compliance

while downplaying the risks associated with its conduct in Pennsylvania. In addition, the 2015 10-

K contained generic, boilerplate provisions regarding environmental safety. These generic

provisions were not tailored to Cabot’s actual known risks regarding the Company’s insufficient

environmental controls and procedures or its failure to fix faulty gas wells that were contaminating

Pennsylvania’s water supplies. The above statements were materially misleading because of the

same reasons stated in ¶ 40 herein.

       May 3, 2016 10-Q

       45.       On May 3, 2016, the Company filed Form 10-Q with the SEC for the quarter ended

March 31, 2016 (the “1Q16 10-Q”). The 1Q16 10-Q was signed by Defendants Dinges and

Schroeder.

       46.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       47.       The 1Q16 10-Q stated, in part:

       Environmental Matters

       On November 12, 2015, we received a proposed Consent Order and Agreement
       from the Pennsylvania Department of Environmental Protection (PaDEP) relating
       to gas migration allegations in an area surrounding several wells owned and
       operated by us in Susquehanna County, Pennsylvania. The allegations relating to
       these wells were initially raised by residents in the area in August 2011. We
       received a Notice of Violation from the PaDEP in September 2011 for failure to
       prevent the migration of gas into fresh groundwater sources in the area surrounding
       these wells. Since then, we have been engaged with the PaDEP in investigating the
       incident and have performed appropriate remediation efforts, including the
       provision of alternative sources of drinking water to affected residents. We believe
       the source of methane has been remediated and are working with the PaDEP
       to reach agreement on the disposition of this matter. The proposed Consent
       Order and Agreement is the culmination of this effort and, if finalized, would result

                                                  11
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 12 of 66




       in the payment of a civil monetary penalty in an amount likely to exceed $100,000,
       up to approximately $300,000. We will continue to work with the PaDEP to finalize
       the Consent Order and Agreement and bring this matter to a close.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions individually or in the aggregate in excess of $100,000.

(Emphasis added)

       48.       The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       July 29, 2016 10-Q

       49.       On July 29, 2016, the Company filed Form 10-Q with the SEC for the quarter ended

June 30, 2016 (the “2Q16 10-Q”). The 2Q16 10-Q was signed by Defendants Dinges and

Schroeder.

       50.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       51.       The 2Q16 10-Q stated, in part:

       Environmental Matters

       On November 12, 2015, we received a proposed Consent Order and Agreement
       from the Pennsylvania Department of Environmental Protection (PaDEP) relating
       to gas migration allegations in an area surrounding several wells owned and
       operated by us in Susquehanna County, Pennsylvania. The allegations relating to
       these wells were initially raised by residents in the area in August 2011. We
       received a Notice of Violation from the PaDEP in September 2011 for failure to
       prevent the migration of gas into fresh groundwater sources in the area surrounding
       these wells. Since then, we have been engaged with the PaDEP in investigating the
       incident and have performed appropriate remediation efforts, including the
       provision of alternative sources of drinking water to affected residents. We believe
       the source of methane has been remediated and are working with the PaDEP
       to reach agreement on the disposition of this matter. The proposed Consent
       Order and Agreement is the culmination of this effort and, if finalized, would result
       in the payment of a civil monetary penalty in an amount likely to exceed $100,000,
                                                  12
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 13 of 66




       up to approximately $300,000. We will continue to work with the PaDEP to finalize
       the Consent Order and Agreement and bring this matter to a close.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions individually or in the aggregate in excess of $100,000.

(Emphasis added)

       52.     The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       October 28, 2016 10-Q

       53.     On October 28, 2016, the Company filed Form 10-Q with the SEC for the

quarter ended September 30, 2016 (the “3Q16 10-Q”). The 3Q16 10-Q was signed by

Defendants Dinges and Schroeder.

       54.     Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.

       55.     The 3Q16 10-Q stated, in part:

       Environmental Matters

       On November 12, 2015, we received a proposed Consent Order and Agreement
       from the Pennsylvania Department of Environmental Protection (PaDEP)
       relating to gas migration allegations in an area surrounding several wells owned
       and operated by us in Susquehanna County, Pennsylvania. The allegations
       relating to these wells were initially raised by residents in the area in August
       2011. We received a Notice of Violation from the PaDEP in September 2011
       for failure to prevent the migration of gas into fresh groundwater sources in the
       area surrounding these wells. Since then, we have been engaged with the
       PaDEP in investigating the incident and have performed appropriate
       remediation efforts, including the provision of alternative sources of drinking
       water to affected residents. We believe the source of methane has been
       remediated and are working with the PaDEP to reach agreement on the
       disposition of this matter. The proposed Consent Order and Agreement is the
       culmination of this effort and, if finalized, would result in the payment of a
       civil monetary penalty in an amount likely to exceed $100,000, up to
                                                13
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 14 of 66




       approximately $300,000. We will continue to work with the PaDEP to finalize
       the Consent Order and Agreement and bring this matter to a close.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations
       of environmental statutes or the rules and regulations promulgated thereunder.
       While we cannot predict with certainty whether these notices of violation will
       result in fines and/or penalties, if fines and/or penalties are imposed, they may
       result in monetary sanctions individually or in the aggregate in excess of
       $100,000.

       56.     The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       February 27, 2017 10-K

       57.     On February 27, 2017, the Company filed the 2016 10-K. The 2016 10-K was

signed by Defendants Dinges, Schroeder, Ables, Best, Boswell, Kelley, and Ralls.

       58.     Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.

       59.     The 2016 10-K stated, in part:

       Environmental Matters

       On November 12, 2015, we received a proposed Consent Order and Agreement
       from the Pennsylvania Department of Environmental Protection (PaDEP) relating
       to gas migration allegations in an area surrounding several wells owned and
       operated by us in Susquehanna County, Pennsylvania. The allegations relating to
       these wells were initially raised by residents in the area in August 2011. We
       received a Notice of Violation from the PaDEP in September 2011 for failure to
       prevent the migration of gas into fresh groundwater sources in the area surrounding
       these wells. Since then, we have been engaged with the PaDEP in investigating the
       incident and have performed appropriate remediation efforts, including the
       provision of alternative sources of drinking water to affected residents. We believe
       the source of methane has been remediated and we entered into a Consent
       Order and Agreement with the PaDEP on December 30, 2016. We agreed to
       pay a civil monetary penalty in the amount of approximately $0.3 million and
       to continue to provide alternative sources of drinking water to affected
       residents until the affected water supplies are permanently restored. Further,
       the related gas well is being permanently plugged. Following the plugging of the
       gas well, additional monitoring will be required to ensure the source of methane


                                                14
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 15 of 66




       has been remediated. Cabot continues to work with the PaDEP to bring this matter
       to a close.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

(Emphasis added)

       60.     The above statements were materially misleading because they failed to disclose

that, despite assurances that the Company had remediated the faulty gas wells in Susquehanna

County, the Company continued to contaminate water supplies in the area. The 2016 10-K was

materially misleading because it flaunted Cabot’s environmental and safety regulation compliance

while downplaying the risks associated with its conduct in Pennsylvania. In addition, the 2016 10-

K contained generic, boilerplate provisions regarding environmental safety. These generic

provisions were not tailored to Cabot’s actual known risks regarding the Company’s insufficient

environmental controls and procedures or its failure to fix faulty gas wells that were contaminating

Pennsylvania’s water supplies. The above statements were materially misleading because of the

same reasons stated in ¶ 40 herein.

       April 28, 2017 10-Q

       61.     On April 28, 2017, the Company filed Form 10-Q with SEC for the quarter

ended March 31, 2017 (the “1Q17 10-Q”). The 1Q17 10-Q was signed by Defendants Dinges

and Schroeder.

       62.     Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.




                                                15
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 16 of 66




       63.     The 1Q17 10-Q stated in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations
       of environmental statutes or the rules and regulations promulgated thereunder.
       While we cannot predict with certainty whether these notices of violation will
       result in fines and/or penalties, if fines and/or penalties are imposed, they may
       result in monetary sanctions, individually or in the aggregate, in excess of
       $100,000.

       64.     The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       July 28, 2017 10-Q

       65.     On July 28, 2017, the Company filed Form 10-Q with the SEC for the quarter

ended June 30, 2017 (the “2Q17 10-Q”). The 2Q17 10-Q was signed by Defendants Dinges

and Schroeder.

       66.     Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.

       67.     The 2Q17 10-Q stated, in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations
       of environmental statutes or the rules and regulations promulgated thereunder.
       While we cannot predict with certainty whether these notices of violation will
       result in fines and/or penalties, if fines and/or penalties are imposed, they may
       result in monetary sanctions, individually or in the aggregate, in excess of
       $100,000.

       68.     The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.




                                                16
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 17 of 66




       October 30, 2017 10-Q

       69.       On October 30, 2017, the Company filed Form 10-Q with the SEC for the quarter

ended on September 30, 2017 (the “3Q17 10-Q”). The 3Q17 10-Q was signed by Defendants

Dinges and Schroeder.

       70.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       71.       The 3Q17 10-Q stated, in part:


       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       72.       The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       March 1, 2018 10-K

       73.       On March 1, 2018, the Company filed Form 10-K with the SEC for the quarter

and year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by

Defendants Dinges, Schroeder, Ables, Best, Boswell, Brock, Kelley, Ralls, and Watts.

       74.       Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.

       75.       The 2017 10-K stated, in part:

       Our operations are subject to extensive federal, state and local laws and regulations
       relating to the generation, storage, handling, emission, transportation and discharge
       of materials into the environment. Permits are required for the operation of our
       various facilities. These permits can be revoked, modified or renewed by issuing
       authorities. Governmental authorities enforce compliance with their regulations

                                                  17
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 18 of 66




       through fines, injunctions or both. Government regulations can increase the cost of
       planning, designing, installing and operating, and can affect the timing of installing
       and operating, oil and natural gas facilities. Although we believe that compliance
       with environmental regulations will not have a material adverse effect on us, risks
       of substantial costs and liabilities related to environmental compliance issues are
       part of oil and natural gas production operations. No assurance can be given that
       significant costs and liabilities will not be incurred. Also, it is possible that other
       developments, such as stricter environmental laws and regulations, and claims for
       damages to property or persons resulting from oil and natural gas production could
       result in substantial costs and liabilities to us.

                                                ***

       We believe that we substantially comply with the Clean Water Act and related
       federal and state regulations.

                                                ***

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       76.    The above statements were materially misleading because the 2017 10-K flaunted

Cabot’s environmental and safety regulation compliance while downplaying the risks associated

with its conduct in Pennsylvania. In addition, the 2017 10-K contained generic, boilerplate

provisions regarding environmental safety. These generic provisions were not tailored to Cabot’s

actual known risks regarding the Company’s insufficient environmental controls and procedures

or its failure to fix faulty gas wells that were contaminating Pennsylvania’s water supplies. The

above statements were materially misleading because of the same reasons stated in ¶ 40 herein.




                                                 18
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 19 of 66




       April 27, 2018 10-Q

       77.       On April 27, 2018, the Company filed Form 10-Q with the SEC for the quarter

ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18 10-Q was signed by Defendants Dinges

and Schroeder.

       78.       Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.

       79.       The 1Q18 10-Q stated, in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       80.       The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       July 27, 2018 10-Q

       81.       On July 27, 2018, the Company filed Form 10-Q with the SEC for the quarter ended

June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by Defendants Dinges and

Schroeder.

       82.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       83.       The 2Q18 10-Q stated, in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
                                                  19
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 20 of 66




       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       84.       The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       October 26, 2018 10-Q

       85.       On October 26, 2018, the Company filed Form 10-Q with the SEC for the quarter

ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed by Defendants Dinges

and Schroeder.

       86.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       87.       The 3Q18 10-Q stated, in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       88.       The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       February 26, 2019 10-K

       89.       On February 26, 2019, the Company filed Form 10-K with the SEC for the quarter

and year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by Defendants

Dinges, Schroeder, Ables, Best, Boswell, Brock, Delaney, Kelley, Ralls, and Watts.

       90.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.



                                                  20
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 21 of 66




       91.    The 2018 10-K stated, in part:

       Our operations are subject to extensive federal, state and local laws and regulations
       relating to the generation, storage, handling, emission, transportation and discharge
       of materials into the environment. Permits are required for the operation of our
       various facilities. These permits can be revoked, modified or renewed by issuing
       authorities. Governmental authorities enforce compliance with their regulations
       through fines, injunctions or both. Government regulations can increase the cost of
       planning, designing, installing and operating, and can affect the timing of installing
       and operating, oil and natural gas facilities. Although we believe that compliance
       with environmental regulations will not have a material adverse effect on us, risks
       of substantial costs and liabilities related to environmental compliance issues are
       part of oil and natural gas production operations. No assurance can be given that
       significant costs and liabilities will not be incurred. Also, it is possible that other
       developments, such as stricter environmental laws and regulations, and claims for
       damages to property or persons resulting from oil and natural gas production could
       result in substantial costs and liabilities to us.

                                                ***

       We believe that we substantially comply with the Clean Water Act and related
       federal and state regulations.

                                                ***

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       92.    The above statements were materially misleading because the 2018 10-K flaunted

Cabot’s environmental and safety regulation compliance while downplaying the risks associated

with its conduct in Pennsylvania. In addition, the 2018 10-K contained generic, boilerplate

provisions regarding environmental safety. These generic provisions were not tailored to Cabot’s

actual known risks regarding the Company’s insufficient environmental controls and procedures

or its failure to fix faulty gas wells that were contaminating Pennsylvania’s water supplies. The


                                                 21
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 22 of 66




above statements were materially misleading because of the same reasons stated in ¶ 40 herein.

       April 26, 2019 10-Q

       93.     On April 26, 2019, the Company filed Form 10-Q with the SEC for the quarter

ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed by Defendants Dinges

and Schroeder.

       94.     Appended as an Exhibit, the SOX certification was signed by Defendants

Dinges and Schroeder.

       95.     The 1Q19 10-Q stated, in part:

       Environmental Matters

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       96.     The above statements were materially misleading because of the same reasons

stated in ¶ 42 herein.

       97.     The above statements in ¶¶ 36-96 were materially misleading because they failed

to disclose: (i) Cabot’s environmental controls and procedures for gas wells in Susquehanna

County, Pennsylvania were insufficient; (ii) this caused Susquehanna’s water supplies to be

polluted and endangered its citizens; (iii) these environmental liabilities exposed Cabot to

increased governmental scrutiny; (iv) the Company’s failure to fix the faulty wells exposed itself

to potential civil and/or criminal liabilities; and (v) Cabot would be incapable of achieving its

financial projections.




                                                22
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 23 of 66




       The Truth Begins to Emerge

       July 26, 2019 10-Q

       98.       On July 26, 2019, the Company filed the 2Q19 10-Q. The 2Q19 10-Q was signed

by Defendants Dinges and Schroeder.

       99.       Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       100.      The 2Q19 10-Q stated, in part:

       On June 17, 2019, we received two proposed Consent Order and Agreements
       (“CO&A”) from the Pennsylvania Department of Environmental Protection
       (PaDEP) relating to gas migration allegations in areas surrounding several wells
       owned and operated by us in Susquehanna County, Pennsylvania. The allegations
       relating to these wells were initially raised by residents in the area in March and
       June 2017, respectively, in the form of complaints about their drinking water
       supply. Since then, we have been engaged with the PaDEP in investigating the
       incidents and have performed appropriate remediation efforts, including the
       provision of alternative sources of drinking water to the affected residents. We
       received Notices of Violation (“NOV”) from the PaDEP in June and
       November, 2017, respectively, for failure to prevent the migration of gas into
       fresh groundwater sources in the area surrounding these wells. With regard
       to the June 2017 NOV, we believe these water quality complaints have been
       resolved, and we are working with the PaDEP to reach agreement on the
       disposition of this matter. The proposed CO&A is the culmination of this effort
       and, if finalized, would result in the payment of a civil monetary penalty in an
       amount likely to exceed $100,000, up to approximately $215,000. We will continue
       to work with the PaDEP to finalize the CO&A, and to bring this matter to a close.
       With regard to the November 2017 NOV, the proposed CO&A, if finalized as
       drafted, would require Cabot to submit a detailed written remediation plan, continue
       water sampling and other investigative measures and restore or replace affected
       water supplies and would result in the payment of a civil monetary penalty in an
       amount likely to exceed $100,000, up to approximately $355,000. We will continue
       to work with the PaDEP to finalize the CO&A, and to complete the ongoing
       investigation and remediation.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.


                                                  23
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 24 of 66




(Emphasis added)

       101.      Immediately after the release of the 2Q19 10-Q, the Company’s stock price closed

on July 26, 2019 at $19.16 per share, or 12.07% less than the previous day’s closing price. It also

traded at an unusually high volume.

       102.      Cabot’s shares continued to trade at artificially inflated prices due to Individual

Defendants’ continued misleading statements related to the Company’s insufficient environmental

controls and procedures and potential liability for those insufficient controls and procedures. For

instance, the 2Q19 10-Q states “With regard to the June 2017 NOV, we believe these water quality

complaints have been resolved, and we are working with the PaDEP to reach agreement on the

disposition of this matter.”

       103.      The above statements were materially misleading because of the same reasons

stated in ¶ 40 herein.

       October 25, 2019 10-Q

       104.      On October 25, 2019, the Company filed Form 10-Q with the SEC for the quarter

ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was signed by Defendants Dinges

and Schroeder.

       105.      Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       106.      The 3Q19 10-Q stated, in part:

       On June 17, 2019, we received two proposed Consent Order and Agreements
       (“CO&A”) from the Pennsylvania Department of Environmental Protection
       (PaDEP) relating to gas migration allegations in areas surrounding several wells
       owned and operated by us in Susquehanna County, Pennsylvania. The allegations
       relating to these wells were initially raised by residents in the area in March and
       June 2017, respectively, in the form of complaints about their drinking water
       supply. Since then, we have been engaged with the PaDEP in investigating the
       incidents and have performed appropriate remediation efforts, including the


                                                  24
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 25 of 66




       provision of alternative sources of drinking water to the affected residents. We
       received Notices of Violation (“NOV”) from the PaDEP in June and
       November, 2017, respectively, for failure to prevent the migration of gas into
       fresh groundwater sources in the area surrounding these wells. With regard
       to the June 2017 NOV, we believe these water quality complaints have been
       resolved, and we are working with the PaDEP to reach agreement on the
       disposition of this matter. The proposed CO&A is the culmination of this effort
       and, if finalized, would result in the payment of a civil monetary penalty in an
       amount likely to exceed $100,000, up to approximately $215,000. We will continue
       to work with the PaDEP to finalize the CO&A, and to bring this matter to a close.
       With regard to the November 2017 NOV, the proposed CO&A, if finalized as
       drafted, would require Cabot to submit a detailed written remediation plan, continue
       water sampling and other investigative measures and restore or replace affected
       water supplies and would result in the payment of a civil monetary penalty in an
       amount likely to exceed $100,000, up to approximately $355,000. We will continue
       to work with the PaDEP to finalize the CO&A, and to complete the ongoing
       investigation and remediation.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

(Emphasis added)

       107.    The above statements were materially misleading because of the same reasons

stated in ¶ 40 and Cabot’s shares continued to trade at artificially inflated prices due to Individual

Defendants’ continued misleading statements related to the Company’s insufficient environmental

controls and procedures and potential liability for those insufficient controls and procedures. For

instance, the 3Q19 10-Q states “With regard to the June 2017 NOV, we believe these water quality

complaints have been resolved, and we are working with the PaDEP to reach agreement on the

disposition of this matter.”

       February 25, 2020 10-K

       108.    On February 25, 2020, the Company filed Form 10-K with the SEC for the quarter

and year ended December 31, 2019 (the “2019 10-K”). The 2019 10-K was signed by Defendants


                                                 25
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 26 of 66




Dinges, Schroeder, Ables, Best, Boswell, Brock, Delaney, Kelley Ralls, and Watts.

       109.      Appended as an Exhibit, the SOX certification was signed by Defendants Dinges

and Schroeder.

       110.      The 2019 10-K stated, in part:

       On June 17, 2019, we received two proposed Consent Order and Agreements
       (CO&A) from the Pennsylvania Department of Environmental Protection (PaDEP)
       relating to gas migration allegations in areas surrounding several wells owned and
       operated by us in Susquehanna County, Pennsylvania. The allegations relating to
       these wells were initially raised by residents in the area in March and June 2017,
       respectively, in the form of complaints about their drinking water supply. Since
       then, we have been engaged with the PaDEP in investigating the incidents and have
       performed appropriate remediation efforts, including the provision of alternative
       sources of drinking water to the affected residents. We received Notices of
       Violation (NOV) from the PaDEP in June and November, 2017, respectively,
       for failure to prevent the migration of gas into fresh groundwater sources in
       the area surrounding these wells. With regard to the June 2017 NOV, we
       believe these water quality complaints have been resolved, and we are working
       with the PaDEP to reach agreement on the disposition of this matter. The
       proposed CO&A is the culmination of this effort and, if finalized, would result in
       the payment of a civil monetary penalty in an amount likely to exceed $100,000,
       up to approximately $215,000. We will continue to work with the PaDEP to finalize
       the CO&A, and to bring this matter to a close. With regard to the November 2017
       NOV, the proposed CO&A, if finalized as drafted, would require Cabot to submit
       a detailed written remediation plan, continue water sampling and other
       investigative measures and restore or replace affected water supplies and would
       result in the payment of a civil monetary penalty in an amount likely to exceed
       $100,000, up to approximately $355,000. We will continue to work with the PaDEP
       to finalize the CO&A, and to complete the ongoing investigation and remediation.

       From time to time we receive notices of violation from governmental and
       regulatory authorities in areas in which we operate relating to alleged violations of
       environmental statutes or the rules and regulations promulgated thereunder. While
       we cannot predict with certainty whether these notices of violation will result in
       fines and/or penalties, if fines and/or penalties are imposed, they may result in
       monetary sanctions, individually or in the aggregate, in excess of $100,000.

       111.      The 2019 10-K contained substantively the same representations in the 2Q19 10-Q

and 3Q19 10-Q, continuing to mislead stockholders. It continued to flaunt the Company’s

environmental and safety regulation compliance while downplaying the risks associated with such

compliance, which contained generic, representations regarding the Company’s risks related to
                                                  26
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 27 of 66




environmental and safety regulations. These provisions were not tailored to Cabot’s actual known

risks regarding the Company’s insufficient environmental controls and procedures, its failure to fix

faulty gas wells that were contaminating Pennsylvania’s water supplies, and which reassured

investors regarding the Company’s response to ongoing environmental matters regarding gas wells

in Pennsylvania.

        112.     The statements referenced above were materially misleading because Defendants

made misleading statements, as well as failed to disclose: (i) Cabot’s environmental controls and

procedures for gas wells in Susquehanna County, Pennsylvania were insufficient; (ii) this caused

Susquehanna’s water supplies to be polluted and endangered its citizens; (iii) these environmental

liabilities exposed Cabot to increased governmental scrutiny; (iv) the Company’s failure to fix the

faulty wells exposed itself to potential civil and/or criminal liabilities; and (v) Cabot would be

incapable of achieving its financial projections.

        The Truth Finally Emerges

        113.     On March 3, 2020, the Attorney General of Pennsylvania, Josh Shapiro, stated “I

can confirm that my office has more than a dozen ongoing criminal investigations into fracking

and pipeline companies” and notified the media to “expect some will result in criminal charges in

the near future.”2

        114.     On June 15, 2020, the Pennsylvania Attorney General’s office charged Cabot with

fifteen criminal accounts arising from its failure to fix faulty gas wells, following a grand jury

investigation.

        115.     A Seattle Times article reported, in part:

        “Cabot took shortcuts that broke the law, damaged our environment, harming our
        water supplies and endangering Pennsylvanians. They put their bottom line ahead

2
 https://www.post-gazette.com/news/crime-courts/2020/03/03/shale-gas-fracking-pipelines-industry-PA-attorney-
general-investigations/stories/202003030152?cid=search (Last visited on December 14, 2020).

                                                      27
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 28 of 66




        of the health and safety of our neighbors,” Attorney General Josh Shapiro said in a
        video statement.3

        116.     A press release from the Attorney General’s office stated, in part:

        The Pennsylvania Office of Attorney General, in conjunction with the 43rd
        Statewide Grand Jury, is charging Cabot with 7 counts of Prohibition Against
        Discharge of Industrial Wastes, 7 counts of Prohibition Against Other Pollutions
        and one count of Unlawful Conduct under the Clean Streams Law.

        The Grand Jury’s investigation into the contamination of well water in Dimock,
        Susquehanna County, revealed that Cabot’s fracking activities were responsible for
        methane pollution in the local water supply.

        117.     On this news, Cabot’s share price dropped $0.67, or 3.3%, to close at $19.40 on

June 15, 2020 from closing at $20.07 per share on June 12, 2020.

        118.     The criminal action remains ongoing. Cabot’s most recently filed Form 10-Q with

the SEC for the quarter ended September 30, 2020, spoke to the ongoing criminal action as follows:

        In June 2020, the Office of Attorney General of the Commonwealth of
        Pennsylvania informed the Company that it will pursue certain misdemeanor and
        felony charges against the Company related to alleged violations of the
        Pennsylvania Clean Streams Law, which prohibits discharge of industrial wastes.
        The Company is vigorously defending itself against such charges; however, the
        proceedings could result in fines or penalties against the Company. At this time, it
        is not possible to estimate the amount of any fines or penalties, or the range of such
        fines or penalties, that are reasonably possible in this case.

        119.     As a result of the Individual Defendants’ materially misleading statements, the

Company has undergone financial and reputational harm. The Company was further harmed by

the repurchases of stock while the price was inflated due to Individual Defendants’ misleading

statements.

        The Company Repurchased Stock at Artificially Inflated Prices

        120.     During the Relevant Period, the Individual Defendants caused the Company to



3
 https://www.seattletimes.com/nation-world/nation/driller-charged-over-contamination-in-gasland-town/ (Last
visited on December 15, 2020).

                                                      28
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 29 of 66




repurchase common stock at artificially inflated prices. In total, the Company spent approximately

$1 billion to repurchase approximately 45.5 million shares of its own common stock from

November 2017 through June 2019.

        121.     The list below outlines the dates of repurchase, amount of shares repurchased, what

the inflated stock price was at that time, the actual value of the shares, and the difference between

the inflated prices and the actual value (Overpayment):



      Date    # of Shares                                             Total (if purchased
                          Price /Share                Total                                   Overpayment
    Purchased Purchased                                                   at $19.40)

      Nov‐17       177,900            27.81   $ 4,947,399.00          $ 3,451,260.00         $ 1,496,139.00
      Dec‐17     1,822,100            27.71   $ 50,490,391.00         $ 35,348,740.00        $15,141,651.00
      Mar‐18     8,327,781            24.85   $ 206,945,357.85        $ 161,558,951.40       $45,386,406.45
      Apr‐18     1,645,998            23.40   $ 38,516,353.20         $ 31,932,361.20        $ 6,583,992.00
       Jun‐18   10,000,000            23.56   $ 235,600,000.00        $ 194,000,000.00       $41,600,000.00
      Aug‐18        39,037            22.87   $     892,776.19        $     757,317.80       $ 135,458.39
      Sep‐18     7,131,508            22.67   $ 161,671,286.36        $ 138,351,255.20       $23,320,031.16
      Oct‐18     2,829,455            23.17   $ 65,558,472.35         $ 54,891,427.00        $10,667,045.35
      Dec‐18     8,500,000            22.84   $ 194,140,000.00        $ 164,900,000.00       $29,240,000.00
      Apr‐19        80,933            25.47   $ 2,061,363.51          $ 1,570,100.20         $ 491,263.31
      May‐19     2,250,000            25.44   $ 57,240,000.00         $ 43,650,000.00        $13,590,000.00
       Jun‐19    2,750,000            23.95   $ 65,862,500.00         $ 53,350,000.00        $12,512,500.00
                 45,554,712                   $ 1,083,925,899.46 $ 883,761,412.80 $ 200,164,486.66

        122.     In total, the Company overpaid approximately $200 million for stock repurchases.

        The Misleading Proxy Statements4

        123.     In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, Ables, Best, Boswell, Dinges, Kelley, Ralls, Brock, Watts,

and Delaney (the “Proxy Defendants”) also caused the Company to issue false and misleading


4
  These proxy allegations were based solely on negligence, they were not based on any allegations of recklessness or
knowing conduct by or on behalf of the Individual Defendants, and they did not allege fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
recklessness with regard to the proxy allegations and related claims.

                                                        29
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 30 of 66




proxy statements during the Relevant Period. Defendants Ables, Best, Boswell, Dinges, Kelley,

and Ralls drafted, approved, and/or reviewed two Proxy Statements before they were filed with

the SEC on March 22, 2016 (the “2016 Proxy”) and March 21, 2017 (the “2017 Proxy”).

Defendants Ables, Best, Boswell, Dinges, Kelley, Ralls, Brock, and Watts drafted, approved,

and/or reviewed a Proxy Statement before it was filed with the SEC on March 22, 2018 (the “2018

Proxy”). Defendants Ables, Best, Boswell, Dinges, Kelley, Ralls, Brock, Watts, and Delaney

drafted, approved, and/or reviewed a Proxy Statement before it was filed with the SEC on March

19, 2019 (the “2019 Proxy”). The Proxy Defendants negligently issued materially misleading

statements in the 2016 Proxy, 2017 Proxy, 2018 Proxy, and the 2019 Proxy (the “Proxies”).

       124.    The 2016 Proxy sought stockholder votes to, among others, elect defendants Ables,

Best, Boswell, Dinges, Kelley, and Ralls for a one-year term.

       125.    In support of the Proxy Defendants’ bid to elect defendants Ables, Best, Boswell,

Dinges, Kelley, and Ralls, the 2016 Proxy assured stockholders that the Board and its committees

regularly assess and manage the risks that Cabot faces, including legal and regulatory risks,

financial controls, and risks associated with environmental safety. The 2016 Proxy first stated:

       Board of Directors Oversight of Risk

       The Board of Directors considers risk oversight to be an integral part of its role,
       and discussions regarding risks faced by the Company are part of its meetings and
       deliberations throughout the year. Our Corporate Governance Guidelines provide
       that the Board is responsible for assessing major risks facing the Company and
       reviewing options for their mitigation. At the direction of the Board, management
       is responsible for implementing an enterprise risk management process and
       reporting to the Board at least annually regarding its assessment of risks that could
       have a significant impact on the Company and the strategies for their mitigation. In
       this way, the Board is engaged in risk oversight at the enterprise level.

       The Board is also engaged in risk oversight through regular reports from the
       Audit Committee. The Audit Committee is charged with reviewing with
       management and the Company’s internal auditors the Company’s major
       financial exposures and the steps management has taken to monitor and


                                                30
    Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 31 of 66




control those exposures. The Audit Committee receives periodic reports from
management on these areas of potential exposure, including litigation, commodity
price hedging, liquidity and capital resources, financial reporting and disclosures
and regulatory risks, among others. The Audit Committee also receives reports
from management regarding compliance with our Code of Business Conduct. The
Audit Committee reviews at least annually the Company’s policies and guidelines
concerning financial risk assessment and financial risk management, with the
assistance of the Company’s internal auditors, KPMG LLP. KPMG LLP conducts
a process of assessing major risks, including management interviews, and presents
and discusses with the Audit Committee its conclusions regarding the Company’s
major risks. From this process, areas of concern are identified and considered and
the internal audit plan is developed. Results of these reviews and audits are
presented to the Audit Committee throughout the year. At each regular Board
meeting, the Audit Committee Chairman reports to the Board regarding the
activities of the Committee.

                                        ***

Code of Business Conduct

All employees, officers and directors are required to comply with the
Company’s Code of Business Conduct to help ensure that the Company’s
business is conducted in accordance with the highest standards of moral and ethical
behavior. The Code of Business Conduct covers all areas of professional conduct,
including conflicts of interest, customer relationships, insider trading, financial
disclosure, intellectual property and confidential information, as well as requiring
strict adherence to all laws and regulations applicable to the Company’s business.
Employees, officers and directors are required annually to reply to a Code of
Conduct Questionnaire, which is designed to elicit information related to any
known or possible violation of the Code. The full text of the Code of Business
Conduct can be found on the Company’s website at www.cabotog.com by choosing
“About Cabot,” and then choosing “Governance.” The Company will satisfy the
requirement to disclose any amendments to or waivers from certain provisions of
its Code of Business Conduct by posting such information on the website at that
location.

                                        ***

Audit Committee. The function of the Audit Committee is to assist the Board in
overseeing:

•       The integrity of the financial statements of the Company;
•       The compliance by the Company with legal and regulatory requirements;
•       The independence, qualifications, performance and compensation of the
        Company’s independent auditors; and
•       The performance of the Company’s internal audit function.


                                        31
       Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 32 of 66




      It is the policy of the Audit Committee to pre-approve all audit, review or attest
      engagements and permissible non-audit services, including the fees and terms
      thereof, to be performed by the independent auditors, subject to, and in compliance
      with, the de minimis exception for non-audit services described in Section 10A
      (i)(1)(B) of the Securities Exchange Act of 1934 and the applicable rules and
      regulations of the Securities and Exchange Commission (the “SEC”). The Audit
      Committee has delegated to each member of the Audit Committee authority to pre-
      approve permissible services to be performed by the independent auditors.
      Decisions of a member to pre-approve permissible services must be reported to the
      full Audit Committee at its next scheduled meeting.

      Each member of the Audit Committee satisfies the financial literacy and
      independence requirements of the NYSE listing standards. The Board has
      determined that Mr. Kelley meets the requirements of an “audit committee financial
      expert” as defined by the SEC.

                                          ***

      Safety and Environmental Affairs Committee. The function of the Safety and
      Environmental Affairs (Safety) Committee is to assist the Board in providing
      oversight and support of the Company’s safety and environmental policies,
      programs and initiatives. Among other things, the Safety Committee reviews our
      compliance with environmental, health and safety laws and regulations,
      pending legislative and regulatory initiatives, training initiatives and, as needed,
      consults with outside and internal advisors regarding the management of the
      Company’s safety and environmental policies, programs and initiatives.

(Emphasis added)

      126.   Second, the 2016 Proxy stated:

      AUDIT COMMITTEE REPORT

      The Audit Committee is composed of three independent, non-employee directors.
      The Board of Directors has made a determination that the members of the Audit
      Committee satisfy the requirements of the NYSE listing standards as to
      independence, financial literacy and experience. The Board determined that one of
      the members of the Audit Committee, Mr. Kelley, is an “audit committee financial
      expert” as defined by rules of the SEC. The responsibilities of the Audit Committee
      are set forth in the Audit Committee Charter, as amended from time to time by the
      Board of Directors, which is included on the Company’s website at
      www.cabotog.com. The function of the Audit Committee is to review and report to
      the Board of Directors with respect to various auditing and accounting matters,
      including overseeing the integrity of the financial statements of the Company, the
      compliance by the Company with legal and regulatory requirements, the selection,


                                                32
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 33 of 66




       independence, qualifications, performance and compensation of the Company’s
       independent registered public accounting firm and the performance of the
       Company’s internal audit function. The Audit Committee also reviews its charter
       annually. This is a report on the Audit Committee’s activities relating to 2015.

       Review of Audited Financial Statements with Management

       The Audit Committee reviewed and discussed the audited financial statements and
       management’s discussion and analysis of the Company’s financial condition and
       results of operations with the management of the Company.

       Review of Financial Statements and Other Matters with Independent Registered
       Public Accounting Firm

       The Audit Committee discussed with the independent registered public accounting
       firm the matters required to be discussed as described in Statement on Auditing
       Standards (“SAS”) No. 16 - Communication with Audit Committees. The Audit
       Committee has received and reviewed the written disclosures and the letter from
       PricewaterhouseCoopers LLP (“PWC”), the Company’s independent registered
       public accounting firm, required by applicable Public Company Accounting
       Oversight Board requirements regarding the firm’s communications with the Audit
       Committee concerning independence and has discussed with PWC the independent
       registered public accounting firm’s independence. These discussions included a
       review of all audit and non-audit services (including tax services) provided by PWC
       to the Company.

       Recommendation that Financial Statements be Included in the Annual Report

       Based on the reviews and discussions referred to above, the Audit Committee
       recommended to the Board of Directors that the audited financial statements be
       included in the Company’s Annual Report on Form 10-K for the year ended
       December 31, 2015 and filed with the SEC.


       127.    The 2016 Proxy assured stockholders that the Individual Defendants were involved

with Cabot’s operations, actively monitored the Company’s risks and exposures, and acted in an

ethical and legal manner. In reality, the Individual Defendants were failing in their oversight duties

by allowing the Company to operate with inadequate internal controls which resulted in the failure

to disclose: (i) Cabot’s insufficient environmental controls and procedures for gas wells in

Susquehanna County, Pennsylvania; (ii) causing Susquehanna’s water supplies to be contaminated



                                                 33
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 34 of 66




and endangered its citizens; (iii) environmental liabilities that exposed Cabot to increased

governmental scrutiny; (iv) the Company’s failure to fix the faulty wells exposed itself to potential

civil and/or criminal liabilities; and (v) that Cabot would be incapable of achieving its financial

projections.

         128.   As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to elect defendants Ables, Best, Boswell, Dinges, Kelley, and

Ralls.

         129.   The 2017 Proxy sought stockholder votes to, among others, reelect defendants

Ables, Best, Boswell, Dinges, Kelley, and Ralls for a one-year term.

         130.   In support of the Proxy Defendants’ bid to reelect defendants Ables, Best, Boswell,

Dinges, Kelley, and Ralls, the 2017 Proxy assured stockholders that the Board and its committees

regularly assess and manage the risks that Cabot faces, including legal and regulatory risks,

financial controls, and risks associated with environmental safety. The 2017 Proxy first repeated,

in relevant part, the 2016 Proxy’s Oversight of Risk, Code of Business Conduct, the Audit

Committee’s functions, and the Safety and Environmental Affairs Committee’s functions

         131.   Second, the 2017 Proxy stated:

         AUDIT COMMITTEE REPORT

         The Audit Committee is composed of four independent, nonemployee directors.
         The Board of Directors has made a determination that the members of the Audit
         Committee satisfy the requirements of the NYSE listing standards as to
         independence, financial literacy and experience. The Board determined that one of
         the members of the Audit Committee, Mr. Kelley, is an “audit committee financial
         expert” as defined by rules of the SEC. The responsibilities of the Audit Committee
         are set forth in the Audit Committee Charter, as amended from time to time by the
         Board of Directors, which is included on the Company’s website. The function of
         the Audit Committee is to review and report to the Board of Directors with respect
         to various auditing and accounting matters, including overseeing the integrity of
         the financial statements of the Company, the compliance by the Company with
         legal and regulatory requirements, the selection, independence, qualifications,


                                                 34
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 35 of 66




       performance and compensation of the Company’s independent registered public
       accounting firm and the performance of the Company’s internal audit function. The
       Audit Committee also reviews its charter annually. This is a report on the Audit
       Committee’s activities relating to 2016.

       Review of Audited Financial Statements with Management

       The Audit Committee reviewed and discussed the audited financial statements and
       management’s discussion and analysis of the Company’s financial condition and
       results of operations with the management of the Company.

       Review of Financial Statements and Other Matters with Independent Registered
       Public Accounting Firm

       The Audit Committee discussed with the independent registered public accounting
       firm the matters required to be discussed as described in Statement on Auditing
       Standards (“SAS”) No. 16 - Communication with Audit Committees. The Audit
       Committee has received and reviewed the written disclosures and the letter from
       PricewaterhouseCoopers LLP (“PWC”), the Company’s independent registered
       public accounting firm, required by applicable Public Company Accounting
       Oversight Board requirements regarding the firm’s communications with the Audit
       Committee concerning independence and has discussed with PWC the independent
       registered public accounting firm’s independence. These discussions included a
       review of all audit and non-audit services (including tax services) provided by PWC
       to the Company.

       Recommendation that Financial Statements be Included in the Annual Report

       Based on the reviews and discussions referred to above, the Audit Committee
       recommended to the Board of Directors that the audited financial statements be
       included in the Company’s Annual Report on Form 10-K for the year ended
       December 31, 2016 and filed with the SEC.

       132.    The 2017 Proxy assured stockholders that the Individual Defendants were involved

with Cabot’s operations, actively monitored the Company’s risks and exposures, and acted in an

ethical and legal manner. In reality, the Individual Defendants were failing in their oversight duties

by allowing the Company to operate with inadequate internal controls which resulted in the failure

to disclose: (i) Cabot’s insufficient environmental controls and procedures for gas wells in

Susquehanna County, Pennsylvania; (ii) causing Susquehanna’s water supplies to be contaminated

and endangered its citizens; (iii) environmental liabilities that exposed Cabot to increased


                                                 35
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 36 of 66




governmental scrutiny; (iv) the Company’s failure to fix the faulty wells exposed itself to potential

civil and/or criminal liabilities; and (v) that Cabot would be incapable of achieving its financial

projections.

       133.    As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect defendants Ables, Best, Boswell, Dinges, Kelley, and

Ralls for a one-year term.

       134.    The 2018 Proxy sought stockholder votes to, among others, reelect defendants

Ables, Best, Boswell, Dinges, Kelley, and Ralls and elect Brock and Watts for a one-year term.

       135.    In support of the Proxy Defendants’ bid to reelect defendants Ables, Best, Boswell,

Dinges, Kelley, and Ralls and elect Brock and Watts, the 2018 Proxy assured stockholders that the

Board and its committees regularly assess and manage the risks that Cabot faces, including legal

and regulatory risks, financial controls, and risks associated with environmental safety. The 2018

Proxy first repeated, in relevant part, the 2017 Proxy and 2016 Proxy’s Oversight of Risk, Code

of Business Conduct, the Audit Committee’s functions, and the Safety and Environmental Affairs

Committee’s functions.

       136.    Second, the 2018 Proxy stated:

       AUDIT COMMITTEE REPORT

       The Audit Committee is composed of four independent, nonemployee directors.
       The Board of Directors has made a determination that the members of the Audit
       Committee satisfy the requirements of the NYSE listing standards as to
       independence, financial literacy and experience. The Board determined that one of
       the members of the Audit Committee, Mr. Kelley, is an “audit committee financial
       expert” as defined by rules of the SEC. The responsibilities of the Audit Committee
       are set forth in the Audit Committee Charter, as amended from time to time by the
       Board of Directors, which is included on the Company’s website. The function of
       the Audit Committee is to review and report to the Board of Directors with respect
       to various auditing and accounting matters, including overseeing the integrity of
       the financial statements of the Company, the compliance by the Company with
       legal and regulatory requirements, the selection, independence, qualifications,


                                                 36
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 37 of 66




       performance and compensation of the Company’s independent registered public
       accounting firm and the performance of the Company’s internal audit function. The
       Audit Committee also reviews its charter annually. This is a report on the Audit
       Committee’s activities relating to 2017.

       Review of Audited Financial Statements with Management

       The Audit Committee reviewed and discussed the audited financial statements and
       management’s discussion and analysis of the Company’s financial condition and
       results of operations with the management of the Company.

       Review of Financial Statements and Other Matters with Independent Registered
       Public Accounting Firm

       The Audit Committee discussed with the independent registered public accounting
       firm the matters required to be discussed as described in Statement on Auditing
       Standards (“SAS”) No. 16 - Communication with Audit Committees. The Audit
       Committee has received and reviewed the written disclosures and the letter from
       PricewaterhouseCoopers LLP (“PWC”), the Company’s independent registered
       public accounting firm, required by applicable Public Company Accounting
       Oversight Board requirements regarding the firm’s communications with the Audit
       Committee concerning independence and has discussed with PWC the independent
       registered public accounting firm’s independence. These discussions included a
       review of all audit and non-audit services (including tax services) provided by PWC
       to the Company.

       Recommendation that Financial Statements be Included in the Annual Report

       Based on the reviews and discussions referred to above, the Audit Committee
       recommended to the Board of Directors that the audited financial statements be
       included in the Company’s Annual Report on Form 10-K for the year ended
       December 31, 2017 and filed with the SEC.

       137.    The 2018 Proxy assured stockholders that the Individual Defendants were involved

with Cabot’s operations, actively monitored the Company’s risks and exposures, and acted in an

ethical and legal manner. In reality, the Individual Defendants were failing in their oversight duties

by allowing the Company to operate with inadequate internal controls which resulted in the failure

to disclose: (i) Cabot’s insufficient environmental controls and procedures for gas wells in

Susquehanna County, Pennsylvania; (ii) causing Susquehanna’s water supplies to be contaminated

and endangered its citizens; (iii) environmental liabilities that exposed Cabot to increased


                                                 37
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 38 of 66




governmental scrutiny; (iv) the Company’s failure to fix the faulty wells exposed itself to potential

civil and/or criminal liabilities; and (v) that Cabot would be incapable of achieving its financial

projections.

        138.   As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect defendants Ables, Best, Boswell, Dinges, Kelley, and

Ralls and elect Brock and Watts for a one-year term.

        139.   The 2019 Proxy sought stockholder votes to, among others, reelect defendants

Ables, Best, Boswell, Dinges, Kelley, Ralls, Brock, and Watts and elect Delaney for a one-year

term.

        140.   In support of the Proxy Defendants’ bid to reelect defendants Ables, Best, Boswell,

Dinges, Kelley, Ralls, Brock, and Watts and elect Delaney, the 2019 Proxy assured stockholders

that the Board and its committees regularly assess and manage the risks that Cabot faces, including

legal and regulatory risks, financial controls, and risks associated with environmental safety.

        141.   First, the 2019 Proxy stated:


        Board of Directors Oversight of Risk

        The Board of Directors considers risk oversight to be an integral part of its role,
        and discussions regarding risks faced by the Company are part of its meetings and
        deliberations throughout the year. Our Corporate Governance Guidelines provide
        that the Board is responsible for assessing major risks facing the Company and
        reviewing options for their mitigation. At the direction of the Board, management
        is responsible for implementing an enterprise risk management process and
        reporting to the Board at least annually regarding its assessment of risks that could
        have a significant impact on the Company and the strategies for their mitigation.
        Additionally, at each regular quarterly meeting of the Board, management presents
        an in-depth analysis of one of the top risks identified in the annual enterprise risk
        management process. In this way, the Board is engaged in risk oversight at the
        enterprise level.

        The Board is also engaged in risk oversight through regular reports from the Audit
        Committee. The Audit Committee is charged with reviewing with management
        and the Company’s internal auditors the Company’s major financial
                                                 38
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 39 of 66




       exposures and the steps management has taken to monitor and control those
       exposures. The Audit Committee receives periodic reports from management on
       these areas of potential exposure, including litigation, commodity price hedging,
       liquidity and capital resources, financial reporting and disclosures and regulatory
       risks, among others. The Audit Committee also receives reports from management
       regarding compliance with our Code of Business Conduct. The Audit Committee
       reviews at least annually the Company’s policies and guidelines concerning
       financial risk assessment and financial risk management, with the assistance of the
       Company’s internal auditors, KPMG LLP. KPMG LLP conducts a process of
       assessing major risks, including management interviews, and presents and
       discusses with the Audit Committee its conclusions regarding the Company’s major
       risks. From this process, areas of concern are identified and considered and the
       internal audit plan is developed. Results of these reviews and audits are presented
       to the Audit Committee throughout the year. At each regular Board meeting, the
       Audit Committee Chairman reports to the Board regarding the activities of the
       Committee.

(Emphasis added)

       142.   Second the 2019 Proxy reiterated, in relevant part, the 2018 Proxy, the 2017 Proxy,

and the 2016 Proxy’s Code of Business Conduct, the Safety and Environmental Affairs

Committee’s functions, and the Audit Committee’s functions. With respect to the Audit

Committee, the “Board has determined that Ms. Ables meets the requirements of an “audit

committee financial expert” as defined by the SEC.”

       143.   Third, the 2019 Proxy stated:

       AUDIT COMMITTEE REPORT

       The Audit Committee is composed of four independent, nonemployee directors.
       The Board of Directors has made a determination that the members of the Audit
       Committee satisfy the requirements of the NYSE listing standards as to
       independence, financial literacy and experience. The Board determined that one of
       the members of the Audit Committee, Mr. Kelley, is an “audit committee financial
       expert” as defined by rules of the SEC. The responsibilities of the Audit Committee
       are set forth in the Audit Committee Charter, as amended from time to time by the
       Board of Directors, which is included on the Company’s website. The function of
       the Audit Committee is to review and report to the Board of Directors with respect
       to various auditing and accounting matters, including overseeing the integrity of
       the financial statements of the Company, the compliance by the Company with
       legal and regulatory requirements, the selection, independence, qualifications,
       performance and compensation of the Company’s independent registered public
       accounting firm and the performance of the Company’s internal audit function. The
                                               39
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 40 of 66




       Audit Committee also reviews its charter annually. This is a report on the Audit
       Committee’s activities relating to 2018.

       Review of Audited Financial Statements with Management

       The Audit Committee reviewed and discussed the audited financial statements and
       management’s discussion and analysis of the Company’s financial condition and
       results of operations with the management of the Company.



       Review of Financial Statements and Other Matters with Independent Registered
       Public Accounting Firm

       The Audit Committee discussed with the independent registered public accounting
       firm the matters required to be discussed as described in Statement on Auditing
       Standards (“SAS”) No. 16 - Communication with Audit Committees. The Audit
       Committee has received and reviewed the written disclosures and the letter from
       PricewaterhouseCoopers LLP (“PWC”), the Company’s independent registered
       public accounting firm, required by applicable Public Company Accounting
       Oversight Board requirements regarding the firm’s communications with the Audit
       Committee concerning independence and has discussed with PWC the independent
       registered public accounting firm’s independence. These discussions included a
       review of all audit and non-audit services (including tax services) provided by PWC
       to the Company.

       Recommendation that Financial Statements be Included in the Annual Report

       Based on the reviews and discussions referred to above, the Audit Committee
       recommended to the Board of Directors that the audited financial statements be
       included in the Company’s Annual Report on Form 10-K for the year ended
       December 31, 2018 and filed with the SEC.

       144.    The 2019 Proxy assured stockholders that the Individual Defendants were involved

with Cabot’s operations, actively monitored the Company’s risks and exposures, and acted in an

ethical and legal manner. In reality, the Individual Defendants were failing in their oversight duties

by allowing the Company to operate with inadequate internal controls which resulted in the failure

to disclose: (i) Cabot’s insufficient environmental controls and procedures for gas wells in

Susquehanna County, Pennsylvania; (ii) causing Susquehanna’s water supplies to be contaminated

and endangered its citizens; (iii) environmental liabilities that exposed Cabot to increased


                                                 40
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 41 of 66




governmental scrutiny; (iv) the Company’s failure to fix the faulty wells exposed itself to potential

civil and/or criminal liabilities; and (v) that Cabot would be incapable of achieving its financial

projections.

       145.    As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect defendants Ables, Best, Boswell, Dinges, Kelley, Ralls,

Brock, and Watts and elect Delaney for a one-year term.

       146.    The Proxies were false and misleading because, while they assured investors that

Cabot’s Code of Business Conduct and its Audit Committee Charter were followed during the

preceding fiscal years, the omissions and non-disclosures during the Relevant Period, as outlined

herein, demonstrated that the Individual Defendants did not comply with the stated provisions of

those documents when filing public statements regarding the affairs of the Company with the SEC.

                                       FIDUCIARY DUTIES

       147.    By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and continues to owe Cabot and its stockholders fiduciary obligations

of trust, loyalty, good faith, and due care and was/is required to use his/her utmost ability to control

and manage Cabot in a fair, just, honest, and equitable manner. The Individual Defendants were/are

required to act in furtherance of the best interests of Cabot and its stockholders to benefit all

stockholders equally and not in furtherance of their personal interest or benefit.

        148.    Each Individual Defendant owes and continues to owe Cabot, and its stockholders,

the fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets.

        149.    The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Cabot, were able to, and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein. Because of their executive and/or directorial

                                                  41
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 42 of 66




positions with Cabot, each of the Individual Defendants had knowledge of material, nonpublic

information regarding the Company. In addition, as officers and/or directors of a publicly held

company, the Individual Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s business practices, operations, financials, financial

prospects, compliance policies, and internal controls so that the market price of the Company’s

stock would be based on truthful and accurate information.

        150.    To discharge their duties, the Individual Defendants were/are required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. The Individual Defendants were required to, among other things:

               (a)     ensure that the Company complied with its legal obligations and
        requirements—including requirements involving the filing of accurate financial
        and operational information with the SEC—and refrain from engaging in insider
        trading and other deceptive conduct;

               (b)    conduct the affairs of the Company in compliance with all
        applicable laws, rules, and regulations to make it possible to provide the highest
        quality performance of its business, avoid wasting the Company’s assets, and
        maximize the value of the Company’s stock;

               (c)    remain informed as to how Cabot conducted its operations, and,
        upon receipt of notice or information of imprudent or unsound conditions or
        practices, make a reasonable inquiry in connection therewith, and take steps to
        correct such conditions or practices and make such disclosures as necessary to
        comply with applicable laws; and

               (d)    truthfully and accurately guide investors and analysts as to the
        business operations of the Company at any given time.

        Duties Pursuant to the Company’s Code of Business Conduct and Ethics

        151.    The Individual Defendants, as officers and/or directors of Cabot, were bound by

the Company’s Code of Business Conduct5 (the “Code of Conduct”) which required the following:

        This Code of Business Conduct (the “Code”) assembles into one document those
        corporate policies that COGC and its subsidiaries (the “Company”) have
5
 See Cabot’s Code of Business Conduct:
https://s26.q4cdn.com/162280839/files/doc_downloads/governance/Code-Business-Conduct.pdf

                                                   42
 Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 43 of 66




established in order to define certain responsibilities of the Company’s employees
and provide guidance in conducting the Company’s business in the most ethical
and proper manner.

                                      ***

To ensure that every employee abides by the Company’s commitment to the
principles of this Code, the Company will require that every director, officer, and
employee sign a statement that he or she understands and will comply with the
principles contained in this Code and will ensure that all employees comply with
these policies.

This Code applies to the Company and to the Company’s affiliates. This Code also
applies to the Company’s independent contractors and consultants. The term
“employee” as used in this Code includes directors and officers as well as all other
employees of the Company. We sometimes specifically refer to directors, officers
and employees for emphasis. In other instances we only refer to employees; this
limitation is not intended to limit the applicability of this Code, which applies
equally in all respects to directors, officers and employees, even if not specifically
stated.

                                      ***

I.      FUNDAMENTAL PRINCIPLES

The Company and its directors, officers and employees will comply with the letter
and the spirit of all applicable laws, rules and regulations and will conduct its affairs
in the highest moral and ethical manner possible. We obey laws, rules and
regulations, whether we agree with them or not.

                                      ***

II.     RESPONSIBILITY FOR IMPLEMENTATION AND
        COMPLIANCE; REPORTING

Responsibility for ensuring that employees are familiar with the laws and
regulations covering the Company’s business and that they comply with those laws
and regulations rests with the supervisors, managers, officers and directors of the
Company.

The Company’s policy is that directors, officers and employees should immediately
report any suspected violations of laws, rules or regulations or unethical conduct
(including violations of this Code) connected with the business of the Company or
its subsidiaries to their supervisor and the Corporate Secretary.

                                      ***


                                            43
 Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 44 of 66




III.    BUSINESS ETHICS AND INTEGRITY

                                    ***

       C. BUSINESS RELATIONSHIPS

                                    ***

          2. Financial Integrity. The financial accountability system of the
             Company was established to properly record and control all financial
             transactions of the Company. The improper or illegal use of the
             Company’s assets or credit or the misuse of the Company’s
             accountability system is prohibited.

              c. No false or artificial entries shall be made in the books and
                 records of the Company for any reason, and no employee shall
                 engage in any arrangement that results in the making of any false
                 entry in the books and records of the Company.

                                    ***

       K. COMPLIANCE WITH LAWS, RULES AND REGULATIONS

It is the Company’s policy to observe and comply with all governmental laws, rules
and regulations applicable to it or the conduct of its business wherever located.
Directors, officers and employees should comply with all governmental laws, rules
and regulations, including insider trading laws. In some situations the applicable
governmental laws, rules and regulations of the United States may conflict with the
applicable law of another country. In such cases, the Company will endeavor to
resolve such a conflict following the advice of its legal counsel. Where such a
conflict cannot be resolved, the applicable law of the United States will be observed
and complied with by the Company.

                                    ***

       L. SEC DISCLOSURES AND PUBLIC COMMUNICATIONS

It is the Company’s policy to insist upon full, fair, accurate, timely and
understandable disclosure in reports and documents the Company files with or
submits to the SEC and in other public communications made by the Company.

This requirement shall be applicable to the Company’s CEO, senior financial
officers and all other officers and employees who play a role in drafting, making or
disseminating of these reports, documents and communications.

Each employee, including the CEO and each senior financial officer, shall promptly

                                          44
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 45 of 66




      bring to the attention of the Corporate Disclosure Committee any material
      information of which he or she may become aware that affects the disclosures made
      by the Company in its public filings or otherwise assist the Disclosure Committee
      in fulfilling its responsibilities as specified in the Company’s Disclosure Control
      Policy and Procedures Manual.

      The CEO and each senior financial officer shall promptly bring to the attention of
      the Corporate Disclosure Committee and the Audit Committee any information he
      or she may have concerning (i) significant deficiencies in the design or operation
      of internal controls that could adversely affect the Company’s ability to record,
      process, summarize and report financial data or (ii) any fraud, whether or not
      material, that involves management or other employees who have a significant role
      in the Company’s financial reporting, disclosures or internal controls. All other
      employees shall promptly bring any such information to the attention of the
      Corporate Secretary, or may report anonymously via the Hotline.

                                          ***

      V.      SAFETY. HEALTH AND THE ENVIRONMENT

             A. SAFETY AND HEALTH

      The Company conducts its operations with the highest regard for safe and healthful
      working conditions for employees and for the protection of the general public,
      making all reasonable efforts to comply with the letter and the spirit of existing
      governmental safety legislation and established regulations. Audits of operating
      locations will be carried out by properly trained specialists to assure a safe and
      healthful working environment. All inspections carried out under the authority of
      or by a governmental agency shall be responded to promptly, issues resolved and
      practical corrective actions taken as appropriate.

             D. THE ENVIRONMENT

      It is Company policy to comply fully with the letter and the spirit of all applicable
      federal, state, and local environmental protection laws and regulations (the
      “Environmental Laws”). The Company will conduct operations in such a manner
      as to meet or exceed all Environmental Laws in its business activities. The
      Company will routinely review the conduct of its operations in an effort to strive
      for continuous improvement in its environmental performance.

      152.    In addition to these duties, the Individual Defendants who served on the Audit

Committee during the Relevant Period, Defendants Best, Boswell, Kelley, Ables, Brock, and

Delaney (“the Audit Committee Defendants”), owed specific duties to Cabot under the Audit



                                                45
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 46 of 66




Committee Charter (the “Audit Charter”).6 Specifically the Audit Charter provided for the

following responsibilities of the Audit Committee Defendants:

        The Audit Committee is appointed by the Board of Directors to assist the Board of
        Directors in overseeing (1) the integrity of the financial statements of the Company,
        (2) the compliance by the Company with legal and regulatory requirements, (3) the
        independence, qualifications and performance of the Company’s independent
        auditors and (4) the performance of the Company’s internal audit function.

                                               ***

        The Audit Committee shall, to the extent it deems necessary or appropriate:

        1. Review and reassess the adequacy of this Charter annually and recommend any
           proposed changes to the Board of Directors for approval.

        2. Review and discuss with management and the independent auditors the annual
           audited financial statements, as well as disclosures made in management’s
           discussion and analysis of financial condition and results of operations in the
           Company’s Annual Report on Form 10-K.

        3. Recommend to the Board of Directors whether the Company’s annual audited
           financial statements and accompanying notes should be included in the
           Company’s Annual Report on Form 10-K.

        4. Prepare and approve the audit committee report required to be included in the
           Company’s proxy statement for the annual meeting (or in the Company’s
           Annual Report on Form 10-K if required to be included therein).

        5. Review and discuss with management and the independent auditors the
           Company’s quarterly financial statements, as well as disclosures made in
           management’s discussion and analysis of financial condition and results of
           operations, including any matters provided in Statement on Auditing Standards
           No. 100 (significant events during auditor’s quarterly review, such as a material
           change in accounting principles, a significant subsequent event or significant
           accounting adjustments) arising in connection with the Company’s quarterly
           financial statements prior to the filing of the Company’s Quarterly Report on
           Form 10-Q.

                                               ***

        11. Meet periodically with management and the internal auditors to review the
            Company’s major financial risk exposures and the steps management has taken

6
 See Cabot’s Audit Committee Charter at:
https://s26.q4cdn.com/162280839/files/doc_downloads/governance/Audit-Committee-Charter-7-27-16.pdf

                                                     46
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 47 of 66




            to monitor and control those exposures; and discuss the Company’s policies and
            guidelines concerning financial risk assessment and financial risk management.

                                               ***

        13. Review the disclosures that the Company’s chief executive officer and chief
            financial officer make to the Audit Committee and the independent auditors in
            connection with the certification process for the Company’s Reports on Form
            10-K and Form 10-Q concerning any significant deficiencies or weaknesses in
            the design or operation of internal control over financial reporting and any fraud
            that involves management or other employees who have a significant role in the
            Company’s internal control over financial reporting.

                                               ***

        27. Review with the Company’s Legal Counsel legal matters that may have a
            material impact on the Company’s financial statements, the Company’s
            compliance policies and any material reports or inquiries received from
            regulators or governmental agencies.

        153.    In violation of the Audit Charter, and their general duties as members of the Audit

Committee, the Audit Committee Defendants failed to properly oversee the Company’s

compliance with its own policies and regulatory requirements, leading to materially false and

misleading statements regarding Cabot’s operations.

        154.    In addition to the Code of Conduct and Audit Charter, the Individual Defendants

who served on the Environment, Health & Safety Committee, formerly known as the Safety and

Environmental Affairs Committee, during the Relevant Period, the Safety and Environmental

Committee Defendants, owed specific duties to Cabot under the Environment, Health & Safety

Committee Charter (the “Safety and Environmental Charter”).7 Specifically, the Safety and

Environmental Charter provided for the following responsibilities of the Safety and Environmental

Committee Defendants:




7
 See Cabot’s Safety and Environmental Charter at:
https://s26.q4cdn.com/162280839/files/doc_downloads/governance/EHS-Charter-2.19.20.pdf

                                                     47
 Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 48 of 66




Purpose

The purpose of the Committee shall be to provide assistance to the Board of
Directors in providing oversight and support of the Company’s policies, programs
and initiatives on the environment, health and safety.

Responsibilities and Duties

                                   ***

1. Overseeing and providing recommendations to the Board of Directors
   regarding the Company’s climate change and sustainability policies and
   programs, including the Company’s commitment to minimizing its impact on
   the environment and protecting the health and safety of its workers and the
   communities in which it operates, as well as overseeing and providing
   recommendations on the reporting and public disclosure thereon.

                                   ***

3. Reviewing and providing input to management and the Board of Directors
   regarding the Company’s compliance with laws, regulations, policies, programs
   and practices with regard to environmental, health and safety matters by, among
   other things, receiving and reviewing with management reports regarding:

   a. the Company’s management of and responses to releases, investigations,
      notices of violations, remediations, civil action or other occurrences
      involving environmental laws or regulations;

   b. the Company’s safety program, including reports of incidents, statistics and
      actions or investigations by any governmental body, as well as the
      Company’s response to the same;

   c. the Company’s management of and responses to pending legislative and
      regulatory efforts in the environmental, health and safety and areas likely to
      significantly affect the Company’s business;

   d. environmental, health and safety matters relating to the Company’s projects
      and operations and initiatives and training designed to improve the
      Company’s performance with regard to such matters; and

   e. the Company’s efforts to gather data and communicate externally regarding
      its environmental, health and safety sustainability programs, initiatives and
      outcomes.

4. Consulting with the Board of Directors and internal and external advisers of the
   Company, as appropriate, regarding the management of the Company’s health,


                                         48
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 49 of 66




           safety and environmental programs, trends in environmental compliance and
           the economic effect of such trends on the Company’s business.

       5. Overseeing and reviewing all external disclosures regarding the Company’s
          environmental, health and safety sustainability data, programs, initiatives and
          outcomes and providing insight and recommendations to the Board of Directors
          on such matters.

       155.    In violation of the Safety and Environmental Charter, and their general duties as

members, the Safety and Environmental Committee Defendants failed to properly oversee the

Company’s compliance with its own policies and regulatory requirements, leading to materially

false and misleading statements regarding Cabot’s operations.

                                   BREACHES OF DUTIES

       156.    The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and/or directors of Cabot, the absence of

good faith on their part, and a reckless disregard for their duties to the Company.

       157.    The Individual Defendants breached their duty of loyalty and good faith by utterly

failing to implement a reasonable, relevant, meaningful, and well-constituted system of internal

controls, especially with respect to disclosure of material information regarding the extensive

problems the Company was encountering, in connection with the Spin-Off. The Individual

Defendants also breached their duty of loyalty and good faith by allowing the Company to cause,

or by themselves causing, the Company to make improper statements to the public and the

Company’s stockholders. These unlawful practices wasted the Company’s assets and caused Cabot

substantial damage.

       158.    The Audit Committee Defendants had a duty to review the Company’s earnings

press releases and regulatory filings. The members of the Audit Committee breached their duty of

loyalty and good faith by approving the omission of material information, making the improper

statements detailed herein, and failing to properly oversee Cabot’s public statements and internal

                                                49
           Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 50 of 66




control function.

       159.    The Individual Defendants, because of their positions of control and authority as

officers and/or directors of Cabot, were able to and did, directly or indirectly, exercise control over

the wrongful acts complained of herein. The Individual Defendants also failed to prevent the other

Individual Defendants from taking such illegal actions. In addition, as a result of Individual

Defendants’ improper course of conduct, the Company is now the subject of the Federal Securities

Class Action, which alleges violations of federal securities laws. As a result, Cabot has expended,

and will continue to expend, significant sums of money.

                                     DAMAGES TO CABOT

       160.    The improper accounting practices have exposed the Company to myriad reputation

and financial damages, including but not limited to:

               (a)     Possible restatements and goodwill impairments;

               (b)     Liability arising from the Securities Class Action;

               (c)     The loss of credibility with customers and suppliers; and

               (d)    Legal and accounting costs associated with litigation, investigations and
               restatements.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       161.    Plaintiff brings this action derivatively and for the benefit of Cabot to redress

injuries suffered, and to be suffered, because of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Cabot, waste of corporate assets, unjust enrichment,

and violations of Sections 14(a) and 20(a) of the Exchange Act, as well as the aiding and abetting

thereof.

       162.    Cabot is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.


                                                  50
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 51 of 66




        163.    Plaintiff is, and has been continuously at all relevant times, a stockholder of Cabot.

Plaintiff will adequately and fairly represent the interests of Cabot in enforcing and prosecuting its

rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

        164.    Plaintiff incorporates by reference and re-alleges each allegation stated above as if

fully set forth herein.

        165.    A pre-suit demand on the Board of Cabot is futile and, therefore, excused. At the

time of filing of this action, the Board consists of Individual Defendants Ables, Best, Boswell,

Brock, Delaney, Dinges, Kelley, Ralls, and Watts, the Director Defendants. Plaintiff needs only to

allege demand futility as a majority of the Directors who are on the Board at the time this action

is commenced.

        166.    Demand is excused as to all of these directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

        167.    In complete abdication of their fiduciary duties, these directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was intended to make the Company

appear more profitable and attractive to investors. As a result of the foregoing, these directors

breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.



                                                  51
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 52 of 66




       168.    Demand on Defendant Kelley is futile because Defendant Kelley has served as a

Company director since 2003. He also serves as a member of the Audit Committee. Defendant

Kelley has received and continues to receive compensation for his role as a director as described

herein. Furthermore, Defendant Kelley signed, and thus personally made the false and misleading

statements in the 2015 10-K, 2016 10-K, 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons,

Defendant Kelley breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       169.    Demand on Defendant Best is futile because Defendant Best has served as a

Company director since 2008. Defendant Best has received and continues to receive compensation

for his role as a director as described herein. Furthermore, Defendant Best signed, and thus

personally made the false and misleading statements in the 2015 10-K, 2016 10-K, 2017 10-K,

2018 10-K, and 2019 10-K. For these reasons, Defendant Best breached his fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       170.    Demand on Defendant Ralls is futile because Defendant Ralls has served as a

Company director since 2011. Defendant Ralls has received and continues to receive compensation

for his role as a director as described herein. Furthermore, Defendant Ralls signed, and thus

personally made the false and misleading statements in the 2015 10-K, 2016 10-K, 2017 10-K,

2018 10-K, and 2019 10-K. For these reasons, Defendant Ralls breached his fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       171.    Demand on Defendant Ables is futile because Defendant Ables has served as a

Company director since 2015. She also serves as Chairman of the Audit Committee. Defendant



                                                52
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 53 of 66




Ables has received and continues to receive compensation for her role as a director as described

herein. Furthermore, Defendant Ables signed, and thus personally made the false and misleading

statements in the 2015 10-K, 2016 10-K, 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons,

Defendant Ables breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       172.    Demand on Defendant Boswell is futile because Defendant Boswell has served as

a Company director since 2015. He also serves as the Chairman of the Environment, Health and

Safety Committee and as a member of the Audit Committee. Defendant Boswell has received and

continues to receive compensation for his role as a director as described herein. Furthermore,

Defendant Boswell signed, and thus personally made the false and misleading statements in the

2015 10-K, 2016 10-K, 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons, Defendant

Boswell breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       173.    Demand on Defendant Brock is futile because Defendant Brock has served as a

Company director since 2017. She also serves as a member of the Company’s Audit and

Environment, Health and Safety Committees. Defendant Brock has received and continues to

receive compensation for her role as a director as described herein. Furthermore, Defendant Brock

signed, and thus personally made the false and misleading statements in the 2017 10-K, 2018 10-

K, and 2019 10-K. For these reasons, Defendant Brock breached her fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon her is

futile and, therefore, excused.

       174.    Demand on Defendant Watts is futile because Defendant Watts has served as a

Company director since 2017. He also serves as a member of the Environment, Health and Safety



                                                 53
           Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 54 of 66




Committee. Defendant Watts has received and continues to receive compensation for his role as a

director as described herein. Furthermore, Defendant Watts signed, and thus personally made the

false and misleading statements in the 2015 10-K, 2016 10-K, 2017 10-K, 2018 10-K, and 2019

10-K. For these reasons, Defendant Watts breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       175.    Demand on Defendant Delaney is futile because Defendant Delaney has served as

a Company director since 2018. He also serves as a member of the Audit and Environment, Health

and Safety Committees. Defendant Delaney has received and continues to receive compensation

for his role as a director as described herein. Furthermore, Defendant Delaney signed, and thus

personally made the false and misleading statements in the 2018 10-K and 2019 10-K. For these

reasons, Defendant Delaney breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       176.    Demand on Defendant Dinges is futile because Defendant Dinges is Cabot’s CEO,

and therefore is not independent under NYSE listing rules. His position at Cabot is his primary

source of income, therefore he could not disinterestedly consider a demand action on directors who

control his primary employment. Defendant Dinges personally issued the misleading statements

alleged herein and signed SOX certifications for the SEC filings. Furthermore, Defendant Dinges

is a defendant in the Securities Class Action. Dinges also sold 66,610 shares during the Relevant

Period at an inflated price of $27.92, yielding $1,859,751 in proceeds. The actual value of the stock

was $19.40; therefore, he should have received $1,292,234 in proceeds. Dinges received an extra

$567,517 due to the inflated stock price. For these reasons, Defendant Dinges breached his



                                                 54
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 55 of 66




fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

        177.   As trusted Company directors, the above directors conducted little, if any, oversight

of the scheme to cause the Company to make false and misleading statements, consciously

disregarded their duties to monitor such controls over reporting and engagement in the scheme,

and consciously disregarded their duties to protect corporate assets. For the above reasons, these

Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

independent or disinterested, and thus demand upon them is futile and, therefore, excused.

        178.   The Director Defendants have longstanding business relationships with each other

and the Individual Defendants which means they cannot act independently and in the best interests

of the Company. Thus, demand upon the Director Defendants would be futile.

        179.   Pursuant to the Company’s Audit Committee Charter, the Audit Committee

Defendants are responsible for overseeing, among other things, the integrity of the Company’s

financial statements, the Company’s compliance with laws and regulations, and the Company’s

accounting and financial reporting practices and system of internal controls. The Audit Committee

Defendants failed to ensure the integrity of the Company’s financial statements and internal

controls, as they are charged to do under the Audit Committee Charter, and allowed the Company

to issue false and misleading financial statements with the SEC. Thus, the Audit Committee

Defendants breached their fiduciary duties, are not disinterested, and demand is excused as to

them.

        180.   Pursuant to the Company’s Safety and Environmental Charter, the Safety and

Environmental Committee Defendants are responsible for overseeing, among other things, the

programs and practices regarding environmental, health, and safety matters. This includes



                                                  55
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 56 of 66




management of notices of violations, responding to governmental investigations regarding safety,

and reviewing all disclosures regarding the Company’s environmental, health, and safety

initiatives and outcomes. The Safety and Environmental Committee Defendants failed to ensure

the integrity of the Company’s safety and environmental controls, as they are charged to do under

the Safety and Environmental Charter, and allowed the Company to issue misleading financial

statements with the SEC. Thus, the Safety and Environmental Committee Defendants breached

their fiduciary duties, are not disinterested, and demand is excused as to them.

       181.    In violation of the Code of Conduct, the Director Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ issuance of materially

misleading statements to the public and to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the Exchange Act.

In further violation of the Code of Conduct, the Director Defendants failed to comply with laws

and regulations, maintain the accuracy of Company records and reports, avoid conflicts of interest,

conduct business in an honest and ethical manner, protect and properly use corporate assets, and

properly report violations of the Code of Conduct. Thus, the Director Defendants face a substantial

likelihood of liability and demand is futile as to them.

       182.    Cabot has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Cabot any part of the damages Cabot suffered and will continue to suffer thereby. Thus, any

demand upon the Director Defendants would be futile.




                                                 56
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 57 of 66




       183.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       184.    The acts complained of herein constitute violations of fiduciary duties owed by

Cabot’s officers and directors, and these acts are incapable of ratification.

       Insurance Considerations

       185.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Cabot. If there is a directors and officers’ liability

insurance policy covering the Relevant Period, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Director Individual Defendants, known

as, inter alia, the “insured-versus-insured exclusion.” As a result, if the Director Defendants were

to sue themselves or certain officers of Cabot, there would be no directors’ and officers’ insurance

protection. Accordingly, the Director Individual Defendants cannot be expected to bring such a

suit. On the other hand, if the suit is brought derivatively, as this action is brought, such insurance

coverage, if such an insurance policy exists, will provide a basis for the Company to effectuate a

recovery. Thus, demand on the Director Defendants is futile and, therefore, excused.



                                                  57
           Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 58 of 66




          186.   If there is no directors’ and officers’ liability insurance, then the Director

Defendants will not cause Cabot to sue any other wrongdoers, since, if they did, they would face

a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

          187.   Thus, for all the reasons set forth above, all of the Director Defendants, and, if not

all of them, at least a majority of Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                                Against the Individual Defendants
                         for Violations of Section 14(a) of the Exchange Act

          188.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          189.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these non-fraud

claims.

          190.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”


                                                  58
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 59 of 66




       191.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       192.    The Proxies also stated that the Company’s directors and employees, including its

principal executive officer, principal financial officer, principal accounting officer, and controller,

or persons performing similar functions, are subject to the Company’s Code of Conduct. The

Proxies were also false and misleading because, despite assertions to the contrary, Cabot’s

compliance with its respective codes of conduct were not followed, as the Individual Defendants

made and/or caused the Company to make the false and misleading statements discussed herein.

       193.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxies were materially false and misleading. The misrepresentations and omissions were

material to Plaintiff in voting on the matters set forth for stockholder determination in the Proxies,

including, but not limited to, election of directors, ratification of an independent auditor, and the

approval of executive compensation.

       194.    The false and misleading elements of the Proxies led to the re-elections of all of the

Director Defendants, allowing them to continue breaching their fiduciary duties to Cabot.

       195.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxies.

       196.    Plaintiff on behalf of Cabot has no adequate remedy at law.




                                                  59
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 60 of 66




                                           SECOND CLAIM

                               Against the Individual Defendants
                        for Violations of Section 20(a) of the Exchange Act

       197.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       198.    The Individual Defendants, by virtue of their positions with Cabot and their specific

acts, were, at the time of the wrongs alleged herein, controlling persons of Cabot and officers and

directors who made the false and misleading statements alleged herein within the meaning of §

20(a) of the Exchange Act. The Individual Defendants had the power and influence, and exercised

same, to cause Cabot to engage in the illegal conduct and practices complained of herein.

       199.    Plaintiff on behalf of Cabot has no adequate remedy at law.

                                           THIRD CLAIM

                                 Against Individual Defendants
                                 for Breach of Fiduciary Duties

       200.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       201.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Cabot’s business and affairs.

       202.    Each of the Individual Defendants violated and breached their fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       203.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Cabot.

       204.    In breach of their fiduciary duties, the Individual Defendants caused the Company

                                                60
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 61 of 66




to engage in the misconduct described herein.

       205.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure, controls, and procedures.

       206.    Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements during the

Relevant Period, that assured investors that Cabot was on track to achieve its financial projections,

yet failed to disclose major problems which included: (i) Cabot’s environmental controls and

procedures for gas wells in Susquehanna County, Pennsylvania were insufficient; (ii) this caused

Susquehanna’s water supplies to be polluted and endangered its citizens; (iii) these environmental

liabilities exposed Cabot to increased governmental scrutiny; (iv) the Company’s failure to fix the

faulty wells exposed itself to potential civil and/or criminal liabilities; and (v) Cabot would be

incapable of achieving its financial projections.

       207.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       208.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants either had actual knowledge of the misrepresentations and

omissions of material facts set forth herein or acted with reckless disregard for the truth in that

they failed to ascertain and disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.



                                                    61
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 62 of 66




       209.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein, and that

internal controls were not adequately maintained, or acted with reckless disregard for the truth, in

that they caused the Company to improperly engage in the fraudulent schemes and fail to maintain

adequate internal controls, even though such facts were available to them. Such improper conduct

was committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and engaging in insider sales. The Individual Defendants, in

good faith, should have taken appropriate action to correct the schemes alleged herein and to

prevent them from continuing to occur.

       210.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       211.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Cabot has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       212.    Plaintiff on behalf of Cabot has no adequate remedy at law.

                                           FOURTH CLAIM

                                 Against Individual Defendants
                                     for Unjust Enrichment

       213.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       214.    By their wrongful acts, violations of law, false and misleading statements, and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense and to the detriment of Cabot.

       215.    The Individual Defendants either benefitted financially from the improper conduct,


                                                62
         Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 63 of 66




received unjust compensation tied to the false and misleading statements, received bonuses, stock

options, or similar compensation from Cabot tied to the performance or artificially inflated

valuation of Cabot, or received compensation that was unjust in light of the Individual Defendants’

bad faith conduct.

       216.    Plaintiff, as a stockholder and a representative of Cabot, seeks restitution from the

Director Individual Defendants and seeks an order from this Court disgorging all profits—

including benefits, performance-based, valuation-based, and other compensation—obtained by the

Individual Defendants due to their wrongful conduct and breach of their fiduciary duties.

       217.    Plaintiff on behalf of Cabot has no adequate remedy at law.

                                           FIFTH CLAIM

                                 Against Individual Defendants
                                  for Waste of Corporate Assets

       218.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       219.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions and engage in internal

investigations, and Cabot will lose financing from investors and business from future customers

who no longer trust the Company and its products.

       220.    Because of the waste of corporate assets, the Individual Defendants are each liable

to the Company.

       221.    Plaintiff on behalf of Cabot has no adequate remedy at law.




                                                63
        Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 64 of 66




                                    PRAYER FOR RELIEF

       222.           FOR THESE REASONS, Plaintiff demands judgment in the Company’s

favor against all Individual Defendants as follows:

       A.      Declaring that Plaintiff may maintain this action on behalf of Cabot, and

       that Plaintiff is an adequate representative of the Company;

       B.      Declaring that the Individual Defendants have breached and/or aided and

       abetted the breach of their fiduciary duties to Cabot;

       C.      Determining and awarding to Cabot the damages sustained by it because of

       the violations set forth above from each of the Individual Defendants, jointly and

       severally, together with pre- and post-judgment interest thereon;

       D.      Directing Cabot and the Individual Defendants to take all necessary actions

       to reform and improve its corporate governance and internal procedures to comply

       with applicable laws and protect Cabot and its stockholders from a repeat of the

       damaging events described herein, including, but not limited to, putting forward for

       stockholder vote the following resolutions for amendments to the Company’s

       Bylaws or Articles of Incorporation and the following actions as may be necessary

       to ensure proper corporate governance policies:

               1)     A proposal to strengthen the Board’s supervision of operations and

               develop and implement procedures for greater shareholder input into the

               policies and guidelines of the Board; and

               2)     A proposal to ensure the establishment of effective oversight of

               compliance with applicable laws, rules, and regulations;

               3)     Awarding Cabot restitution from Individual Defendants;

               4)     Awarding Plaintiff the costs and disbursements of this action,

                                                64
       Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 65 of 66




             including reasonable attorneys’ and experts’ fees, costs, and expenses; and

             5)     Granting such other and further relief as the Court may deem just

             and proper.


Dated: January 21, 2021                        Respectfully submitted,

                                               THE ROSEN LAW FIRM, P.A.

                                               By: /s/ Jacob A. Goldberg
                                               Jacob A. Goldberg
                                               101 Greenwood Avenue, Suite 440
                                               Jenkintown, PA 19046
                                               Tel: (215) 600-2817
                                               Fax: (212) 202-3827
                                               Email: jgoldberg@rosenlegal.com

                                               Local Counsel for Plaintiff

                                               and
                                               LEVI & KORSINSKY, LLP
                                               Gregory M. Nespole
                                               55 Broadway, 10th Floor
                                               New York, NY 10006
                                               T. 212.363.7500
                                               F. 212.363.7171
                                               gnespole@zlk.com

                                               Attorneys for Plaintiff Robert Isaacs




                                             65
          Case 1:21-cv-00118-CCC Document 1 Filed 01/21/21 Page 66 of 66




                                            VERIFICATION

           I, Robert Isaacs, under penalties of perjury, hereby do declare that I am a plaintiff in the
foregoing complaint, that I have read the complaint, and that the facts therein are true to my own
knowledge, except to matters stated therein to be alleged upon information and belief, and as to those
matters, I believe them to be true and correct to the best of my knowledge, information, and belief.




Signed:




 Print Name: Robert Isaacs                          Date: 1/15/2021
